Citation Nr: 1508189	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-31 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for orchialgia/testicle pain due to epididymal cyst.  

2.  Entitlement to an effective date prior to December 30, 1999, for the award of service connection for orchialgia/testicle pain due to epididymal cyst and assignment of an initial 10 percent rating.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2011, the Board remanded the issue of entitlement to an initial rating in excess of 70 percent for schizoaffective disorder for additional development.  A review of the record reveals that the RO assigned a higher initial rating of 100 percent, effective February 7, 2002, the date of the grant of service connection.  This action represents a total grant of the benefit sought with respect to this issue and the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issue of entitlement to payment of additional compensation for the Veteran's dependent daughter has been raised by a statement received by VA in January 2015,  but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a rating in excess of 10 percent for orchialgia/testicle pain due to epididymal cyst and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 2003 rating decision granted entitlement to service connection for orchialgia/testicle pain due to epididymal cyst and assigned a noncompensable initial rating and an effective date of December 30, 1999.  The Veteran appealed the initial rating assignment.   

2.  The Veteran's claim for an effective date prior to December 30, 1999 for the assignment of a 10 percent initial rating for the orchialgia/testicle pain due to epididymal cyst is without legal merit.


CONCLUSION OF LAW

The criteria for an effective date prior to December 30, 1999 for the award of service connection for orchialgia/testicle pain due to epididymal cyst, and assignment of a 10 percent initial rating, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400; 20.201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).  As will be discussed in greater detail below, the Veteran's claim fails as a matter of law.  Therefore, further notification or assistance in this case would be of no useful purpose in this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  The Board may proceed with a decision.

Legal Criteria and Analysis

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).

In a March 2011 notice of disagreement with respect to the February 2011 rating decision, it was contended that the Veteran disputed the assigned effective date.   

As a brief procedural history, a July 2003 rating decision by the Columbia, South Carolina RO granted entitlement to service connection for orchialgia/testicle pain due to epididymal cyst and assigned a noncompensable initial rating, effective December 30, 1999.  The Veteran filed a notice of disagreement with respect to the rating assigned.  He perfected an appeal of the decision to the Board.  The Board issued a February 2011 decision and granted an initial rating of 10 percent for orchialgia/testicle pain due to epididymal cyst.  The rating was made effective December 30, 1999, in light of the July 2003 rating decision.  The February 2011 rating decision implemented the Board's decision and assigned the initial 10 percent rating for orchialgia/testicle pain due to epididymal cyst effective December 30, 1999.  The Veteran appealed the February 2011 rating decision to the Board and contended that he was entitled to an earlier effective date.

The Court has determined that when an effective date is assigned in a final unappealed rating decision, a claimant cannot attempt to overcome the finality of that prior rating decision by raising "a freestanding claim" for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Rather, the only way to overcome the finality of a final decision in an attempt to gain an earlier effective date is by a request for revision of that final decision based on CUE.  Id.; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).  

As stated above, a July 2003 rating decision assigned the effective date of December 30, 1999 for the grant of service connection for orchialgia/testicle pain due to epididymal cyst.  The Veteran submitted a notice of disagreement in August 2003 and asserted that he disagreed with the decision and the decision-maker did not know the feeling that he had in his testicles because "you're not the one with the pain.  I feel as though I need to be compensated for my suffering."  

A written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; see Jarvis v. West, 12 Vet. App. 559, 561 (1999) (holding that in determining whether a written communication constitutes a notice of disagreement, the actual wording of the communication and the context in which it was written must be considered); Garlejo v. Brown, 10 Vet. App. 229, 233-34 (1997) (Court held that "[e]ven a liberal reading of the appellant's letter does not yield his disagreement with the denial regarding the degenerative joint disease"); Allin v. Brown, 10 Vet. App. 55, 58 (1997) (the mere submission of net worth and employment statement form, in the absence of a statement on the form identifying some disagreement with the rating decision, is not a notice of disagreement; writing expressed no dissatisfaction with the rating decision or a desire for appellate review).  

Even construed liberally, there is no statement during the period in which to appeal, i.e., the one-year period from the date of the notification letter of the July 2003 rating decision, that could reasonably be construed as a notice of disagreement with the assigned effective date of December 30, 1999.  38 C.F.R. § 20.201.  As a result, the July 2003 rating decision is final with respect to the assigned effective date of December 30, 1999 for the award of service connection for orchialgia/testicle pain due to epididymal cyst.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In addition, the Board's February 2011 decision as to the assignment of an initial 10 percent rating is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Veteran did not seek reconsideration of the decision, claim that the decision was the product of CUE, or appeal the decision to the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. §§ 7103, 7111, 7266; 38 C.F.R. §§ 20.1001; 20.1100, 20.1400. 

As the July 2003 rating decision is final with respect to the assigned effective date of the award of service connection for orchialgia/testicle pain due to epididymal cyst, the Veteran's claim for an effective date earlier than December 30, 1999, is considered a free-standing claim.  Absent a finding of CUE, an assignment of an earlier effective date in this case would obviate the finality of the July 2003 rating decision.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  The Veteran has not asserted that the July 2003 rating decision is the product of CUE and; therefore, his argument for an effective date prior to December 30, 1999, fails.  Further, his argument that the initial 10 percent rating should be assigned prior to December 30, 1999, fails.  The RO did not have the authority to assign a 10 percent rating prior to December 30, 1999, in the February 2011 rating decision, as the date of December 30, 1999 is the earliest possible date for the assignment of the 10 percent rating as provided by law.  Compensation may not be paid earlier than the date of award of service connection.

In light of the above, the Veteran's claim must be denied on the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to December 30, 1999, for the award of service connection for orchialgia/testicle pain due to epididymal cyst, and assignment of a 10 percent initial rating, is denied.


REMAND

Concerning the issue of entitlement to a rating in excess of 10 percent for orchialgia/testicle pain due to epididymal cyst, the Board is framing the issue as a claim for an increased rating as opposed to a claim for an increased initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 519 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  This is so because the initial rating assignment became final with the Board's February 2011 decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Regardless, the Board finds that a new VA examination is required to determine the current nature and severity of the Veteran's disability.  The last VA examination was provided in April 2010, almost five years ago.  The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran submitted medical evidence indicating that the symptoms of orchialgia include dysuria and urinary symptomatology.  While prior VA medical examination reports indicated that the Veteran's symptoms of urinary urgency, voiding, and incontinence were related to other nonservice-connected disabilities, the Board finds that a new opinion with a rationale would be helpful in adjudicating the issue.  

Concerning entitlement to a TDIU, the Veteran has claimed that his service-connected disabilities render him unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  An October 2010 rating decision granted entitlement to a TDIU, effective September 1, 2009.  Thereafter, a September 2013 rating decision noted that the Veteran was assigned a 100 percent rating for schizoaffective disorder from February 7, 2002.  The attached code sheet indicates that the Veteran no longer receives a TDIU or that it became moot as a result of the 100 percent schedular rating.  However, VA must consider a TDIU claim despite the existence of a schedular total rating.  This is so because if VA finds that a separate service-connected disability (other than the 100 percent rated service-connected disability) supports a TDIU, an award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) may be warranted.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Accordingly, the Board finds that the AOJ must consider and adjudicate the issue of entitlement to a TDIU.  

With respect to records from the Social Security Administration (SSA), a March 2011 response indicated that the request had been forwarded to the appropriate office and any follow-ups should be directed to "OCO ODO Special Workgroup."  It does not appear that a follow-up request was made.  A new request for SSA records, to include a request to the OCO ODO Special Workgroup must be made.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2014) (VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that he records sought do not exist or that further efforts would be futile).  

Accordingly, the issues are REMANDED for the following action:

1.  Request updated VA medical treatment records from the Charleston VAMC and Augusta VAMC.

2.  Request the Veteran's SSA records, to include a request to the OCO ODO Special Workgroup as noted in a March 2011 response from SSA.  Any negative response must be included in the claims folder and the Veteran notified accordingly.      

3.  Schedule the Veteran for a VA examination to determine the nature and severity of the orchialgia/testicle pain due to epididymal cyst.  Any indicated testing and studies must be completed.  The claims folder must be made available for review and a notation that a review was made must be included in the examination report.   

All manifestations related to the orchialgia/testicle pain due to epididymal cyst must be documented.  

The examiner must discuss whether any of the Veteran's reported urinary symptoms, to include, but not limited to, voiding dysfunction, urinary frequency, and obstructed voiding are part and parcel to his service-connected orchialgia/testicle pain due to epididymal cyst.  The examiner must provide the requisite findings with respect to any symptoms considered part and parcel to the service-connected disability.

Rationale must be proffered for any opinion reached.  

4.  Thereafter, readjudicate the issues on appeal, to include whether the Veteran is entitled to a TDIU on the basis of service-connected disability, other than his service-connected schizoaffective disorder.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


